DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 13 October 2022 amends claims 1, 5, 8, 9, and 13. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, on pages 11-12 of the response, “Yasuda fails to teach or suggest (e.g., claim 1), ‘wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of components to provide a trapdoor’.” This argument is not persuasive because Yasuda discloses that the plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]). Ciphertext components c0 and c1 reads on the claimed encryption comprising a plurality of components and these components can be considered the claimed trapdoor since the claim only requires the claimed trapdoor to result from the encryption.
Applicant argues, on page 12 of the response, “Yasuda fails to teach or suggest (e.g., claims 8 and 9), ‘wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of a plurality of mapping functions’.” This argument has been fully considered and is persuasive. However, this limitation has been previously addressed in the rejection of dependent claim 13 in view of Ding, U.S. Publication No. 2018/0091302. Specifically, Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key).
Applicant argues, on pages 13-14 of the response, “However, respectfully, additional structure is not necessary to be defined for split and switch. The claims further clarify ‘executing a split-and-switch mechanism that provides an encryption of the plaintext message received as the input data, including a ciphertext message as an encrypted version of the plaintext. The [sic] is further clarification clarifies the split-and-switch mechanism that is not taught or suggested [sic] the cited reference.” This argument is not persuasive because Yasuda discloses the encryption of plaintext data ([0010]) where the encryption can be performed utilizing an encryption unit (Figure 3, element 26 & [0084]) such that the result is a ciphertext message ([0010] & [0012]). Therefore, the encryption unit of Yasuda meets the limitation of the claimed split-and-switch mechanism since the encryption unit performs the same claimed functionality and split-and-switch mechanism is not defined by any claimed structural requirements.
Applicant argues, on page 14 of the response, “However, the recitation of the split-and-switch mechanism in the language of the claims still imparts patentable weight as no such mechanism is actually disclosed identically in Yasuda.” This argument is not persuasive because even though the elements of the prior art must be arranged as required by claim, this is not an ipsissimis verbis test. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
As stated above, the claims do not define the structure of the claimed split-and-switch mechanism, and the only claimed functionality for the split-and-switch mechanism is the encryption of the plaintext message received as input data. Therefore, the encryption unit (Figure 3, element 26) of Yasuda meets the limitation of the claimed split-and-switch mechanism since the encryption unit performs the same claimed functionality and split-and-switch mechanism is not defined by any claimed structural requirements.
Applicant argues, on page 14 of the response, “Yasuda shows merely plain text data m represented by a polynomial of degree n in which each coefficient is less than t and a public key pk=(a0, a1), three polynomials u, f, and g of degree, but this is still not a split and switch composition or mechanism.” In response, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Applicant has failed to explain why the relied upon disclosure of Yasuda fails to read on the claimed split and switch mechanism.
Applicant argues, on pages 14-15 of the response, “Yasuda fails to teach or suggest (e.g., claim 10), ‘a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptographic system, the trapdoor comprising instructions embodied in the memory device to implement a split-and-switch composition mechanism providing encryption/decryption using polynomial mappings with degree 4…wherein the split-and-switch mechanisms provides an encryption of a message received as input data providing a ciphertext message as an encrypted version of the message to provide a trapdoor to the composition’.” This argument is not persuasive because the claim defines the claimed trapdoor and split-and-switch mechanism as executed instructions (i.e., software) that functionally performs encryption of a message received as input data. Yasuda discloses the encryption of plaintext data ([0010]) where the encryption can be performed utilizing an encryption unit (Figure 3, element 26 & [0084]). Again, from a functional standpoint, the encryption unit of Yasuda performs the same claimed functionality as the trapdoor/split-and-switch mechanism. Additionally, Yasuda explains that functional components of the system can be implemented by executable programs ([0116]). Therefore, the encryption unit (Figure 3, element 26) would meet the structural (executed instructions) and functional requirements of the claimed trapdoor/split-and-switch mechanism.
Applicant argues, on page 15 of the response, “On page 4 of the Final office action, the Examiner refers to (Figure 3, element 26 & [0084]) of Yasuda. However, the encryption unit 26 does not provide the mechanism as claimed. The Examiner argues that the trap door is clearly shown [sic] the functional requirements of the split and switch mechanism. However, since this is an anticipation rejection, the identical limitation must be shown as arranged in the claim and not an ‘obvious’ or modified version of the limitation… The Examiner refers generally to the functional requirements of a trap door. However, as seen above and also, from paragraph 12 that the polynomials shows such a teaching.” In response, even though the elements of the prior art must be arranged as required by claim, this is not an ipsissimis verbis test. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Applicant has not addressed the specific mapping of the Yasuda reference to the claim limitations as addressed above. Specifically, the claim defines the claimed trapdoor and split-and-switch mechanism as executed instructions (i.e., software) that functionally performs encryption of a message received as input data. Yasuda discloses the encryption of plaintext data ([0010]) where the encryption can be performed utilizing an encryption unit (Figure 3, element 26 & [0084]). Again, from a functional standpoint, the encryption unit of Yasuda performs the same claimed functionality as the trapdoor/split-and-switch mechanism. Additionally, Yasuda explains that functional components of the system can be implemented by executable programs ([0116]). Therefore, the encryption unit (Figure 3, element 26) would meet the structural (executed instructions) and functional requirements of the claimed trapdoor/split-and-switch mechanism.
Applicant argues, on page 16 of the response, “Therefore, as shown above, that since the identical invention is not provided in as complete details as the arranged in the claims from Yasuda, the claims are clearly not anticipated.” This argument is not persuasive because the Non-Final rejection mailed 04 April 2022 clearly mapped each claim limitation to corresponding disclosure in Yasuda. Applicant has not provided any additional arguments with respect to any alleged deficiencies in those mappings other than those arguments addressed above. Additionally, the elements of the prior art must be arranged as required by claim, but this is not an ipsissimis verbis test. See In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda, U.S. Publication No. 2015/0280914. Referring to claim 1, Yasuda discloses a ciphertext processing scheme wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of receiving a plaintext message to be encrypted as input data into a computer in accordance with protocols of an asymmetric cryptographic system. The public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of encrypting the plaintext message, using a processor on the computer and a public key comprising two components, each component presenting a polynomial mapping of at least degree 4. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: ciphertext reads on the claimed ciphertext message), which meets the limitation of outputting a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, each component having degree 4, executing a split-and-switch mechanism that provides an encryption of the plaintext message received as the input data, including a ciphertext message as an encrypted version of the plaintext, wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of components to provide a trapdoor.
Referring to claims 10, 17, Yasuda discloses a ciphertext processing system, implemented in a device comprising a processor and memory ([0027] & [0119]), wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptography system, a computer program product as tangibly embodied on a non-transitory memory device wherein the non-transitory memory device comprises computer-readable instructions that define a trapdoor for an asymmetric cryptography system. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of the trapdoor comprising instructions embodied in the memory device to implement a split-and-switch composition mechanism providing encryption/decryption using polynomial mappings with degree 4, asymmetric cryptography system using polynomial mapping function of degree 4 and split-and-switch composition mechanism. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed ciphertext components), which meets the limitation of wherein the processor outputs a ciphertext as an encrypted version of an input plaintext message, the ciphertext comprising two components, wherein the split-and-switch mechanism provides an encryption of a message as input data by providing a ciphertext message as an encrypted version of the message to provide a trapdoor to the composition. Examiner notes that the limitation “to provide a trapdoor to the composition” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Components c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: N is a variable that could include 4), which meets the limitation of each component having degree 4.
Referring to claim 12, Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of wherein the trapdoor provides a public key comprising two components of polynomial mappings, each component having degree 4, for use to encrypt plaintext messages into ciphertext messages.  The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”; c0 and c1 read on the two ciphertext components), which meets the limitation of ciphertext message having two components, each having degree 4, in accordance with the split-and-switch composition mechanism defined by the trapdoor.
Yasuda discloses that plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of wherein the split-and-switch mechanism that provides the plaintext message received as the input data by providing a ciphertext message as an encrypted version of the plaintext message. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, U.S. Publication No. 2015/0280914, in view of Ding, U.S. Publication No. 2018/0091302. Referring to claim 8, Yasuda discloses that the system is implemented in a cloud computing environment ([0006] & [0018]), which meets the limitation of implemented in a cloud service.
Yasuda discloses that plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of wherein the providing the split-and-switch mechanism that provides the plaintext message received as the input data by providing a ciphertext message as an encrypted version of the plaintext message, wherein the providing the split-and-switch mechanism provides the plaintext message by providing a ciphertext message after encryption of the plaintext message. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed components and the claimed splitting from which the ciphertext message is derived), which meets the limitation of wherein the split-and-switch mechanism includes a trapdoor with at least two components.
Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”). Yasuda does not disclose that the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key), which meets the limitation of wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of two mapping functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the public/private key pair of Yasuda to have been generated in the manner described in Ding in order to prevent key recovery attacks as suggested by Ding ([0062]).
Referring to claim 9, Yasuda discloses that the system is implemented using a processor and memory ([0027] & [0119]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to implement a cloud service.
Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”). Yasuda does not disclose that the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key), which meets the limitation of wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of two mapping functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the public/private key pair of Yasuda to have been generated in the manner described in Ding in order to prevent key recovery attacks as suggested by Ding ([0062]).
Referring to claim 13, Yasuda discloses that plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of further comprising a split-and-switch mechanism that provides an encryption of the plaintext message received as input data by providing the ciphertext message as an encrypted version of the plaintext, wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of different components to provide the trapdoor. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed components), which meets the limitation of wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of components to provide a trapdoor that defines the split-and-switch composition. Examiner notes that the limitation “to provide a trapdoor that defines the split-and-switch composition” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of and the two components together define aspects of the split-and-switch composition mechanism having degree of at least 4 such that a plaintext message encrypted by the public key can be decrypted using the split-and-switch composition mechanism defined in the trapdoor. Yasuda does not disclose that the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key), which meets the limitation of wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree of at least 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the public/private key pair of Yasuda to have been generated in the manner described in Ding in order to prevent key recovery attacks as suggested by Ding ([0062]).
Allowable Subject Matter
Claims 2-7, 11, 14-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437